
	
		I
		112th CONGRESS
		1st Session
		H. R. 1919
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mrs. McCarthy of New
			 York (for herself, Ms.
			 Richardson, Ms. Norton,
			 Ms. Bordallo, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to conduct programs to screen adolescents, and educate health professionals,
		  with respect to bleeding disorders.
	
	
		1.Short titleThis Act may be cited as the
			 Bleeding Disorder Screening,
			 Awareness, and Further Education (SAFE) Act of
			 2011.
		2.FindingsThe Congress finds as follows:
			(1)Millions of men and women in the United
			 States may have an inherited bleeding disorder and not know it.
			(2)The most common
			 bleeding disorder, Von Willebrand Disease (VWD), affects up to one in fifty
			 Americans, occurring equally amongst men and women.
			(3)Most of those
			 affected by Von Willebrand Disease remain undiagnosed.
			(4)The current
			 combination of laboratory tests, clinical observations, and family history to
			 diagnose blood disorders like Von Willebrand Disease is antiquated and
			 unreliable.
			(5)During
			 adolescence, men and women may become aware of some of the symptoms of bleeding
			 disorders.
			(6)Many Americans
			 with bleeding disorders learn to live with the chronic health risks which their
			 bleeding causes, and do not realize that they may have a bleeding
			 disorder.
			(7)It is believed
			 that many of the 30,000 women who have hysterectomies performed each year to
			 treat severe bleeding may actually have a bleeding disorder, and that these
			 women could avoid those unnecessary hysterectomies if properly
			 diagnosed.
			(8)Improved diagnosis
			 of bleeding disorders, through expanded screening of adolescents, improved
			 physician awareness, and additional research, could improve the quality of life
			 for millions of Americans.
			3.Adolescent
			 Screening Programs
			(a)In
			 GeneralThe Secretary of Health and Human Services (in this Act
			 referred to as the Secretary), directly or through the award of
			 grants or contracts to States, political subdivisions of States or Indian
			 tribes, or other public or nonprofit private entities, shall carry out the
			 following activities:
				(1)Development of a
			 new, or identification of an existing, screening questionnaire that is
			 evidence-based and in accordance with clinical guidelines for use in the
			 diagnosis of bleeding disorders in adolescents and young adults.
				(2)As widely as
			 possible in adolescent populations—
					(A)dissemination and implementation of the
			 screening questionnaire developed or identified under paragraph (1) and other
			 screening tools relevant to the diagnosis of bleeding disorders in
			 adolescents;
					(B)if screening suggests the possibility of a
			 bleeding disorder, ensuring the referral for further laboratory-based
			 diagnostic testing; and
					(C)if laboratory testing confirms diagnosis of
			 a bleeding disorder, ensuring the referral for medical management.
					(b)PriorityIn
			 awarding any grant or contract under subsection (a), the Secretary shall give
			 priority to applicants proposing to provide screening to high school or
			 institution of higher education students.
			(c)Technical
			 AssistanceThe Secretary, directly or through grants or
			 contracts, may provide recipients of grants or contracts under subsection (a)
			 with technical assistance regarding the planning, development, and
			 implementation of activities under such subsection.
			(d)Authorization of
			 AppropriationsTo carry out
			 this section, there are authorized to be appropriated such sums as may be
			 necessary for fiscal years 2012 through 2016.
			4.Increasing
			 awareness among health professionals
			(a)In
			 GeneralThe Secretary, directly or through the award of grants or
			 contracts to States, political subdivisions of States or Indian tribes, or
			 other public or nonprofit private entities, shall conduct an education campaign
			 to increase awareness about bleeding disorders among health
			 professionals.
			(b)PriorityIn
			 awarding any grant or contract under section (a), the Secretary shall give
			 priority to applicants proposing to increase awareness about bleeding disorders
			 among—
				(1)health professionals who commonly provide
			 medical care for the adolescent population, such as primary care physicians,
			 school nurses, physical fitness education teachers in secondary schools, and
			 health professionals providing services to students through an institution of
			 higher education’s health center; or
				(2)obstetricians and
			 gynecologists.
				(c)Technical
			 AssistanceThe Secretary, directly or through the award of grants
			 or contracts, may provide recipients of grants or contracts under subsection
			 (a) with technical assistance regarding the planning, development, and
			 implementation of activities under such subsection.
			(d)Authorization of
			 AppropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for fiscal years 2012 through
			 2016.
			5.Research and
			 surveillance
			(a)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall award grants or contracts to public
			 or nonprofit private entities to—
				(1)augment existing
			 research efforts to evaluate, improve, and standardize methods for diagnosing
			 bleeding disorders; and
				(2)expand ongoing
			 efforts to—
					(A)determine the
			 prevalence of bleeding disorders in the general population, including
			 prevalence of bleeding disorders among adolescent women;
					(B)identify symptoms,
			 risk factors, and co-morbidities associated with bleeding disorders; and
					(C)implement
			 female-specific surveillance systems and conduct related research projects to
			 improve bleeding symptoms and quality of life among adolescent and adult women
			 with bleeding disorders.
					(b)Technical
			 assistanceThe Secretary, directly or through the award of grants
			 or contracts, may provide recipients of grants or contracts under subsection
			 (a) with technical assistance regarding the planning, development, and
			 implementation of activities under such subsection.
			(c)Authorization of
			 appropriationsTo carry out this section there are authorized to
			 be appropriated such sums as may be necessary for fiscal years 2012 through
			 2016.
			6.Report
			(a)In
			 generalNot later than 5
			 years after the date of the enactment of this Act, the Secretary shall submit
			 to the Congress a report on the results of activities under this Act.
			(b)ContentsAt a minimum, the report under subsection
			 (a) shall—
				(1)catalog, with
			 respect to bleeding disorder screening, health professional education, and
			 surveillance—
					(A)the activities of the Federal Government,
			 including an assessment of the progress achieved under this Act;
					(B)the portion of
			 students in United States high schools and institutions of higher education who
			 have received some form of screening for bleeding disorders as a result of
			 programs under this Act;
					(C)the number of
			 health professionals who have received some form of bleeding disorder education
			 as a result of programs under this Act; and
					(D)the prevalence and
			 incidence of bleeding disorders among the general population and among women;
			 and
					(2)make recommendations for the future
			 direction of bleeding disorder activities, including—
					(A)a description of how the Federal
			 Government, as well as recipients of grants and contracts under this Act, may
			 improve their screening and education programs to increase bleeding disorder
			 diagnostic rates, including the identification of steps that may be taken to
			 reduce—
						(i)the
			 prevalence of undiagnosed bleeding disorders; and
						(ii)the
			 burden of bleeding disorders as a chronic condition;
						(B)an identification of organizations that
			 have most effectively and efficiently increased bleeding disorder screening
			 rates;
					(C)an identification
			 of programs and procedures that have most effectively and efficiently increased
			 bleeding disorder screening rates, and steps that may be taken to expand such
			 programs and policies to benefit larger populations;
					(D)a description of
			 the services provided by hemophilia treatment centers, including information
			 regarding any increase in utilization of such centers and any subsequent
			 increase in resources necessary to ensure sufficient treatment for all those
			 utilizing such centers; and
					(E)recommendations
			 for future research and interventions.
					7.DefinitionIn this Act, the term State
			 includes the District of Columbia and any commonwealth, territory, or
			 possession of the United States.
		
